MEMORANDUM **
Onofre Sanchez-Rodriguez appeals his conviction for two counts of drug possession and/or distribution in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sanchez contends that his convictions pursuant to 21 U.S.C. §§ 841(a)(1) & (b)(1)(A) are unconstitutional because the statute allows a district court to impose a sentence above the statutory maximum on the basis of a drug quantity finding that was not submitted to a jury. This argument is foreclosed by this Court’s recent en banc decision in (United States v. Buckland, 277 F.3d 1173 (9th Cir.2002)) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.